DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,874,919 in view of Yoneyama (US 6,077,171. 
Claims 1-20 of the U.S. Patent recite many of the limitations in claims 1-20 of the present application including “an interior cavity having a first cavity portion located at a center portion of the body portion, and a second cavity portion at least partially surrounding the first cavity portion”, “a face portion attached to the front portion of the body portion to enclose the interior cavity”, “a first filler material in the first cavity portion and coupled to the back wall portion”, “a second filler material in the second cavity portion”, “a port connected to the second cavity portion”, “wherein the second cavity portion is partially or entirely filled with the second filler material from the port”, “wherein the second filler material extends from  the first filler material to the face portion at a center portion of the body portion”, wherein the second filler material extends from the back wall portion to the face portion at a location proximate to the toe portion edge”, “wherein the face portion has a thickness of less than or equal to 0.075 inch (1.0 millimeters)”, “wherein a distance from the port to the toe portion edge is less than the distance from the port to the hosel portion”, etc.  The only limitations recited in claims 1-20 of the present invention that claims 1-20 of the U.S. Patent lack are “a first mass……..”, “a second mass…….”, “a second port……..” and the locations of the “first mass”, “second mass” and “second port”.
The patent to Yoneyama (US 6,77,0171) teaches that it is known in iron-type golf club heads to incorporate a plurality of ports 15a 15e and masses 16a – 16e for insertion into the ports 15a – 15e, col 3, line 55 to col. 4, line 14.  Yoneyama also teaches that the ports 15a – 15e and masses 16a – 16e may 
In view of such teachings, it would have been obvious to a person having ordinary skill in the art to modify the golf club head of U.S. Patent No. 10,874,919 by incorporating a second port, a first mass portion and a second mass portion to the body portion of the U.S. Patent golf club head.  The first mass portion and second mass portion would have been inserted the first port and second port, respectively.  Determining exactly where to position the first port, second port, first mass and second mass on the golf club head of U.S. Patent No. 10,874,919 would have been an obvious manufacturing design choice depending on the position of the center of gravity in order to provide a user with a desirable golf swing.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited references alone or in combination teach the claimed “a second cavity portion at least partially surrounding the first cavity portion”, “a first filler material in the first cavity and coupled to the back wall portion; a second filler material in the second cavity portion; a port connected to the second cavity portion; and a mass portion connected to the body portion”, “wherein the second cavity portion is partially or entirely filled with the second filler material from the port, wherein the second filler material extends from the first filler material to the face portion at a center portion of the body portion, wherein the second filler material extends from the back wall portion to the face portion at a location proximate to the toe portion edge” and “wherein the first filler material has a different physical property than the second filler material” as recited in claim 1 and 14.
None of the cited references alone or in combination teach the claimed “a first filler material in a center portion of the interior cavity and coupled to the back wall portion; a face portion attached to 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl